The Assistant Vice-Chancellor.
As a trust of personal estate, the marriage settlement was doubtless valid, and entitles the trustee to hold the mortgages under the assignment. The statute relative to Uses and Trusts, is not applicable to this portion of the property vested in the trustee. As to the dower interest, there is not sufficient appearing in the case, to enable me to say-whether the settlement is valid to transfer it or not. And it is not important to determine it in this stage of the cause. All the persons entitled to it in any event, are parties, and their rights may be ascertained on the reference as to the surplus.
The infant’s claim to have the rents and profits applied to the complainant’s mortgages, proceeds upon the ground that Pinkerton and wife are to be treated as mortgagees in possession, and not upon the idea of a set off.
When Mrs. Pinkerton resumed the possession of the premises, in 1843, her husband, jure mariti, was the mortgagee. The assignment to Hanley, it is true, recites that the mortgage monies *304were a part of the trust, but the recital is not proof of the fact, nor is there any evidence upon the point. Mrs. P. was not entitled to the possession in her right as widow of the first James Carroll, and there is no pretence of her husband entering as a tenant of the second James. The law, presuming that her husband entered rightfully, rather than by disseisin, necessarily refers that act to his being mortgagee, and the debt due to him being in arrear.
As mortgagee in possession, he is bound to account for the rents and profits.
It was urged that this claim for the rents, is valid against Pinkerton only, and not against his wife or her trustee. But Pinkerton was the mortgagee at the time of the entry, and until the assignment of the mortgages to Hanley, on the 20th day of September, 1844. When the second mortgage was executed to Mrs. Pinkerton, she and her husband were in possession, and in respect of that mortgage, he immediately became the mortgagee in possession, and so continued.
The question then arises, did he lose this character on assigning the mortgages ? I think he did not, in respect of the heir of the mortgagor, for the reason that no notice of the assignment was given to his guardian. When James Carroll the second died, the guardian of his infant heir on inquiry, would have found Pinkerton in possession as mortgagee. He had a right to presume a continuance of his possession in that capacity, until notified to the contrary. And it was the duty of the trustee to give such notice, on taking the assignment, if he intended to decline applying the future rents upon the mortgages. The guardian of the heir, on being apprised of this intention, would have exacted rent from the Pinkerton’s, or put them out of possession.
The trustee took the mortgages subject to the accounting for the profits received by the mortgagee while in possession, and his omission to give notice, subjects him to the continuance of that accounting to the present time.
In regard to Mrs. Pinkerton’s occupation of the premises prior to the mortgages, it is an affair which belongs to the administrator of James Carroll the second. The infant has no interest in .it as heir.
*305The decree must provide for an account of the rents and profits from the entry of the Pinkerton’s, in 1843. From the gross amount of such rents, the master Avill deduct the repairs, taxes, and insurance, and the accruing interest on the prior liens, (which affect Mrs. P.’s dower, as well as the inheritance.) One third of the residue, he will allow for Mrs. Pinkerton’s dower right; and with the exception of such third part, and the disbursements actually made by her, the trustee, or her husband, upon such accruing repairs, taxes, interest and insurance, he will credit the Avhole of the gross rents and profits upon the complainants mortgage debt, in such mode as may be just in respect of interest, and the time of making the application.
The question of costs and other directions, must be reserved, until the coming in of the master’s report of the amount due on the complainants mortgages.